Citation Nr: 1501295	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-02 031	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for diabetic retinopathy from January 31, 2008 to September 24, 2008, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel

REMAND

The Veteran had active duty service from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part awarded service connection for right ear hearing loss and diabetic retinopathy, but denied service connection for left ear hearing loss.  The Veteran's right ear hearing loss was assigned a noncompensable evaluation.  The Veteran's diabetic retinopathy was awarded a 10 percent evaluation.  By a December 2010 rating decision, the Los Angeles, California RO awarded a 20 percent rating for the retinopathy, effective from September 24, 2008.

The Veteran's last VA examinations for his hearing loss and diabetic retinopathy were in August and September 2008, respectively.  Given the more than 6 years since those VA examinations, the Board finds that a remand is necessary at this time in order to obtain VA examinations so that the current severity of those disabilities may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Veteran's left ear hearing loss claim was denied in the November 2008 rating decision because his hearing acuity was not severe enough to demonstrate a hearing impairment under VA regulations at that time.  In light of the need to get a new VA examination with regard to his right ear hearing loss, another VA examination of the left ear may yield evidence pertinent to the service connection claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the West Los Angeles VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment/evaluation that he may have had for his hearing loss and diabetic retinopathy, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his hearing loss and whether any demonstrated left ear hearing impairment is related to military service or to his service-connected right ear hearing loss or tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted and the results reported in detail.  

The examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

The examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any left ear hearing impairment identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should focus specifically on whether the noise exposure in service is the cause of any current left ear hearing loss, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

If the examiner believes that left ear hearing loss is not traceable to military service, he/she should address whether the Veteran's left ear hearing loss more likely, less likely or at least as likely as not has been caused by his service-connected right ear hearing loss and/or tinnitus.  The examiner should also opine whether the Veteran's left ear hearing loss has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected right ear hearing loss and/or tinnitus.

All opinions must be accompanied by an explanation.  If the examiner determines that any question cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA eye examination with an appropriate examiner in order to determine the current severity of the Veteran's diabetic retinopathy.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should report the Veteran's central visual acuity of the eyes and, if it is determined that the retinopathy affects visual fields, the visual fields of the eyes using Goldman Chart testing with the measurements provided for all relevant quadrants, including any notations of diplopia if appropriate should be provided.  (The completed Goldman charts must be included with the examination report.)  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims of service connection for left ear hearing loss, and increased evaluations for right ear hearing loss and diabetic retinopathy.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

